     Case 19-24954        Doc 23     Filed 09/04/19 Entered 09/04/19 13:24:12              Desc Main
                                       Document     Page 1 of 4

This order is SIGNED.


Dated: September 4, 2019
                                                   R. KIMBALL MOSIER
                                                  U.S. Bankruptcy Judge


   Armand J. Howell, Bar Number 10029
   Benjamin J. Mann, Bar Number 12588
   Brian J. Porter, Bar Number 14291
   HALLIDAY, WATKINS & MANN, P.C.
   Attorneys for Ditech Financial, LLC
   376 East 400 South, Suite 300
   Salt Lake City, UT 84111
   Telephone: 801-355-2886
   Fax: 801-328-9714
   Email: brian@hwmlawfirm.com
   File No: 52911

                   IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF UTAH
                               CENTRAL DIVISION

   In re:                                                     Bankruptcy Case No. 19-24954
                                                                       Chapter 13
   MARILYN R MONSON aka MARILYN
   JENSEN MONSON aka MARILYN J.R.                      ORDER TERMINATING AUTOMATIC
   MONSON                                             STAY AND FOR IN-REM RELIEF AS TO
                                                           DITECH FINANCIAL, LLC
                   Debtor.

            On September 4, 2019, an evidentiary hearing was held on the Motion for Relief filed by

   Ditech Financial, LLC (“Secured Creditor”). Based upon the pleadings, statements made at the

   hearing, and for good cause appearing, the Court does hereby,

                                        ORDER AS FOLLOWS:

            1.     That the automatic stay with respect to the following described real property:

                   Lot 10, Plat “A”, Castle Glen Estates, according to the Official Plat
                   thereof as recorded in the office of the Utah State County
                   Recorder, State of Utah;
  Case 19-24954       Doc 23    Filed 09/04/19 Entered 09/04/19 13:24:12            Desc Main
                                  Document     Page 2 of 4




               TAX ID: 36-049-0010

               Commonly known as 11041 North 5730 West, Highland, Utah
               84003;

be and is hereby modified and terminated as of the date hereof to permit Ditech Financial, LLC

and its successors and assigns to pursue its rights and remedies against the said property under

applicable law.

       2.     This relief is granted pursuant to 11 U.S.C. § 362(d)(4), and upon recordation of

this order in the office of the Utah County Recorder, this order shall be binding in any other

bankruptcy case purporting to affect the above described real property located at 11041 North

5730 West, Highland, UT 84003, filed for two years from the date of the entry of this order.

       3.     Secured Creditor and/or its successors and assigns may, at its option, offer,

provide and enter into a potential forbearance agreement, loan modification, refinance agreement

or other loan workout/loss mitigation agreement. Any such agreement shall be non-recourse

unless included in a reaffirmation agreement.

       4.     This order shall be binding and effective despite any conversion of this

bankruptcy case to a case under any other Chapter of Title 11 of the United States code.

       5.     The Chapter 13 Trustee shall cease mailing payments on unpaid pre-petition

default amounts. Secured Creditor has 180 days from the date of this order to amend its Proof of

Claim. In the event that the Secured Creditor's Proof of Claim is not amended within 180 days

of this order, Secured Creditor's Proof of Claim shall be reduced to the actual amount paid by the

Trustee.
  Case 19-24954       Doc 23     Filed 09/04/19 Entered 09/04/19 13:24:12           Desc Main
                                   Document     Page 3 of 4




       6.      If this order is entered pre-confirmation, it shall not be amended or altered or

superseded by the confirmation order entered in this case but shall be considered a part of and

integrated into the confirmation order and the automatic stay shall not be re-imposed by the entry

of the confirmation order.

       7.      Pursuant to Rule 4001(a)(3) the court hereby waives the 14-day waiting period

and this order shall go into effect immediately.

                                        END OF ORDER
  Case 19-24954       Doc 23      Filed 09/04/19 Entered 09/04/19 13:24:12             Desc Main
                                    Document     Page 4 of 4




                       DESIGNATION OF PARTIES TO BE SERVED

       Service of the foregoing ORDER TERMINATING AUTOMATIC STAY shall be

served to the parties and in the manner designated below:



By Electronic Service: I certify that the parties of record in this case as identified below, are

registered CM/ECF users and will be served notice of entry of the foregoing Order through the

CM/ECF system:

          Lon Jenkins                                  United States Trustee
          Chapter 13 Trustee                           USTPRegion19.SK.ECF@usdoj.gov
          ecfmail@ch13ut.org
          1neebling@ch13ut.org                         Brian J. Porter
                                                       HALLIDAY, WATKINS & MANN,
                                                       P.C.
                                                       Secured Party's Attorney
                                                       brian@hwmlawfirm.com

By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF system,

the following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).



          Marilyn R Monson
          11041 North 5730 West
          Highland, UT 84003

                                                     /s/ Brian J. Porter
                                                     Brian J. Porter
                                                     Attorney for Secured Creditor
